Citation Nr: 0300919	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 24, 1995, rating decision which denied service 
connection for the residuals of frostbite to the lower 
extremities.

[The issue as to whether there was CUE in an April 24, 
1995, rating decision which denied service connection for 
bilateral hearing loss will be addressed in a later 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952 and from April 1952 to June 1955.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

[The Board is undertaking additional development on the 
issue of whether there was CUE in an April 24, 1995, 
rating decision which denied service connection for 
bilateral hearing loss pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903.  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue.]


FINDING OF FACT

It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the April 24, 1995, 
rating decision which denied service connection for the 
residuals of frostbite to the lower extremities.






CONCLUSION OF LAW

There was no CUE in the April 24, 1995, rating decision 
which denied service connection for the residuals of 
frostbite to the lower extremities.  38 C.F.R. § 3.105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), however, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  At any 
rate, the veteran was duly notified of the legal criteria 
for establishing CUE, and of the basis for the denial of 
his claims, including in a statement of the case in 
October 2001.  Accordingly, the Board finds that it may 
proceed with the adjudication of this case.

Factual Background

In his May 1994 application for VA benefits the veteran 
requested entitlement to service connection for frostbite 
to the feet (heels).  He noted, in essence, that the 
disorder had been incurred in Chosen, Korea, in 1950.  He 
provided no information, "N/A", as to any post service 
medical treatment.  In May 1994 the veteran signed a VA 
Form 21-41452 indicating treatment by Dr. H.H., a private 
podiatrist, since 1977.  In correspondence dated in June 
1994 the RO requested the veteran provide information and 
authorization for the release of any private medical 
records to VA.  In July 1994 the RO received the veteran's 
service medical records from the National Personnel 
Records Center (NPRC).  Records dated from May 1950 to 
September 1968 are negative for diagnosis or treatment for 
residuals of frostbite.  Examinations in February 1952, 
April 1952, June 1953, November 1953, June 1955, May 1959, 
January 1961, May 1961, August 1963, May 1964, 
August 1965, August 1966, and September 1968 revealed no 
evidence of any lower extremity frostbite residual 
disability.  

In a June 1994 statement in support of his claim the 
veteran reported he had sustained frostbitten heels during 
the Chosen Reservoir Campaign in Korea but that he had not 
reported for treatment.  He claimed that after active 
service heel pain had prevented his participation in 
activities such as tennis or racquetball.  

Private medical records received by the RO in July 1994 
include reports dated from December 1982 to March 1989 
showing treatment for a chronic right heel problem.  
Correspondence dated in February 1983 noted the veteran 
had a history of right heel pain since the Spring of 1982 
and that the veteran believed he had incurred an injury as 
a result of his running and volleyball activities.  It was 
noted that as of February 1983 the veteran had resumed 
running and full activities with some occasional 
discomfort, but no disabling pain.  The diagnosis was 
plantar fasciitis with heel spur syndrome.  A June 1983 
report noted similar complaints of pain at the left heel.

At his VA examination in August 1994 the veteran 
complained of heel pain, right greater than left.  He 
reported a history of heel pain since serving in Korea in 
1950 and reported a history of freezing his heels at that 
time.  Examination of the lower extremities revealed no 
evidence of pedal edema, varicosities or deformities, or 
swelling or inflammation.  The diagnoses included chronic 
heel pain secondary to calcification of the plantar 
aponeurosis and Achilles tendon of the left foot and 
degenerative arthritis changes with narrowing of the first 
metatarsal phalangeal joint of the right foot.  No opinion 
as to etiology was provided.  

In October 1994 the veteran submitted copies of service 
records showing he had participated in campaigns including 
the Chosen Campaign - North Korea from October 26, 1950, 
to December 24, 1950.  

In an April 24, 1995, rating decision the RO denied 
service connection for bilateral frostbite of the feet.  
It was noted that no evidence of any present residual 
disability as a result of a cold injury to the feet had 
been submitted.  There is no indication the RO considered 
the provisions of 38 U.S.C.A. § 1154(b) as to the 
evidentiary burden for combat-related claims.  The veteran 
was notified of this determination and his appellate 
rights by correspondence dated May 5, 1995.  The veteran 
did not appeal and the determination became final on May 
5, 1996.

On May 10, 1996, the veteran submitted correspondence 
requesting his claim for service connection for bilateral 
frostbite of the feet be reopened and suggested the prior 
rating decision had been based upon incomplete 
information.  In support of his claim he submitted a copy 
of a VA Clinical Programs Information Letter, IL 11-92-
006, dated November 2, 1992, in which Dr. R.H.R., VA 
Associate Deputy Chief Medical Director for Clinical 
Programs, noted it was likely that veterans who sustained 
cold injuries in World War II and Korea had experienced 
late sequelae of the injuries, including skin cancers in 
scars and arthritis.  It was further noted that VA 
physicians should be aware of the possibility of these 
sequelae in veterans who experienced cold injury while 
serving in the military.  

In correspondence dated in June 1996 the RO notified the 
veteran, in essence, that the prior rating decision had 
considered the fact that he was exposed to extreme cold 
during service in Korea, but that no competent evidence 
had been submitted demonstrating that his present foot 
problems were secondary to the residuals of exposure to 
extreme cold or frostbite.  He was advised to submit 
medical evidence demonstrating his present foot disorders 
were due to his exposure to extreme cold to reopen his 
claim.  A July 1996 VA report of contact noted the veteran 
had expressed his frustration because no doctor would say 
his current problems were definitely due to frostbite.  

In January 1999 the RO notified the veteran that 
correspondence had been received from his congressional 
representative and had been accepted as a reopened claim 
for service connection for cold injury disabilities.  
Documents received also included VA Medical Center 
correspondence dated in June 1998 noting the veteran had 
recently undergone a VA cold injury protocol examination 
and suggesting that he file a claim for service connection 
for cold sensitivity and paresthesia of the feet, plantar 
fasciitis, and onychomycosis associated with severe cold 
exposure.

In October 1999 the veteran submitted additional documents 
in support of his claim, including copies of Board 
decisions involving similar claims of other veterans who 
had been granted service connection for cold injuries.  He 
claimed, in essence, that the denial of his claim had 
failed to consider the January 1991 and March 1994 
opinions of a VA podiatrist which had been the basis of 
the favorable determination for an unrelated veteran in a 
November 1995 Board decision.  

In February 2000 he submitted documents in support of his 
claim including an August 30, 1994, statement from the 
Director of VA's Compensation and Pension Service which, 
in essence, referred VA adjudicators to a training letter, 
Trng. Ltr 93-1, for guidance concerning claims based upon 
exposure to extreme cold.  It was noted that these 
procedures should be followed if a veteran has a 
"disability which is diagnosed as a residual of a cold 
injury."  The documents also included a copy of an August 
1993 EX-POW Bulletin co-authored by a VA physician 
addressing the possible relationship between certain 
disabilities and exposure to cold.  The article noted that 
the long-term effects of frostbite, like the degree of 
injury, ranged from non-existent to severe.  

In an April 2000 rating decision the RO granted service 
connection for the residuals of frostbite to the left 
lower extremity, rated 30 percent, and for the residuals 
of frostbite to the right lower extremity, rated 30 
percent.  The effective date assigned was June 11, 1998.

In September 2000 the veteran claimed the April 1995 
rating decision involved CUE in that medical evidence had 
been provided in similar or identical cases which related 
disabilities such as his to cold injuries.  In a May 2001 
statement the veteran asserted that the April 1995 rating 
decision had failed to consider VA Clinical Programs 
Information Letter, IL 11-92-006, failed to consider an 
August 1993 EX-POW Bulletin, failed to consider medical 
evidence provided in support of an unrelated veteran's 
claim as reported in a November 1995 Board decision, 
failed to consider the holding in Caluza v. Brown, 7 Vet. 
App. 498 (1995), as to the evidentiary requirements for 
combat veterans under 38 U.S.C.A. § 1154(b), and had 
arbitrarily shifted the burden of providing a proper 
medical diagnosis to the veteran.  At his personal hearing 
in June 2001 the veteran reiterated his claim and provided 
additional details as to his experiences in Korea.  

Pertinent Law and Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court 
established a three-part test to determine whether CUE is 
present in a prior determination; (1) either the correct 
facts, as they were known at the time, were not fully 
adjudicated (i.e., more than a simple disagreement as to 
how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

In Cook v. Principi, No. 00-7171 (Fed. Cir.) (Dec. 20, 
2002), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that a breach of a 
duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-
final.  This decision, in pertinent part, overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held that the existence of "grave procedural 
error" did render a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), also noted that a CUE claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.  

In this case, to the extent the veteran asserts error in 
the April 24, 1995, rating decision because VA failed to 
assist him by obtaining an adequate rating examination, 
the Board finds the claim must be denied because of the 
absence of legal merit.  See Cook, supra; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (Court held that when 
there is a lack of entitlement under the law or an absence 
of legal merit, the claim should be dismissed).  

For similar reasons, the veteran's claim must fail as to 
his assertions of CUE due to a failure to consider VA 
Clinical Programs Information Letter, IL 11-92-006, an 
August 1993 EX-POW Bulletin, an August 30, 1994, statement 
from the Director of VA's Compensation and Pension Service 
and training letter, Trng. Ltr 93-1, or medical findings 
reported in a November 1995 Board decision.  The record 
does not reflect the VA Clinical Programs Information 
Letter, August 1993 EX-POW Bulletin, or medical findings 
reported in a November 1995 Board decision were included 
in the record upon which the veteran's claim was 
considered, that they include any specific matters of fact 
pertinent to the veteran's claim, nor that they have been 
found by an appropriate authority to have the effect of VA 
law.  The Board also notes that its decisions are 
nonprecedential in nature and that each case must be 
decided on the basis of the individual facts of the case 
in light of the applicable procedure and substantive law.  
See 38 C.F.R. § 20.1303.

Regardless whether or not the provisions of the training 
letter, Trng. Ltr 93-1, are substantive law that should 
have been considered by the RO, as noted in the August 30, 
1994, statement from the Director of VA's Compensation and 
Pension Service those provisions were for consideration 
upon receipt of evidence indicating a "disability which is 
diagnosed as a residual of a cold injury."  Such evidence, 
had not been received, and was not of record, at the time 
of the April 24, 1995, rating decision.  Therefore, a 
failure to follow these provisions was not CUE.

The veteran also claims that the April 24, 1995, rating 
decision failed to consider the holding in Caluza v. 
Brown, 7 Vet. App. 498 (1995), as to the evidentiary 
requirements for combat veterans under 38 U.S.C.A. 
§ 1154(b) and arbitrarily shifted the burden of providing 
a proper medical diagnosis to the veteran.  As Caluza was 
decided April 12, 1995, the case law in that decision was 
applicable at the time of the April 24, 1995, rating 
decision.  There is no indication in the rating decision 
that the RO considered the holdings in Caluza or the 
applicable provisions of 38 U.S.C.A. § 1154(b).  The Board 
finds, however, that neither Caluza nor 38 U.S.C.A. 
§ 1154(b) required the establishment of service connection 
in the absence of competent evidence relating a present 
disability to the inservice injury of a combat veteran.  
In addition, as private medical evidence dated in February 
1983 may be construed as relating the veteran's foot 
disorders to an injury as a result of his running and 
volleyball activities, it is not undebatable that this 
error had it not been made would have manifestly changed 
the outcome of the April 24, 1995, determination.  See 
Damrel, 6 Vet. App. 242.  Therefore, the rating decision 
of April 24, 1995, did not involve CUE.


ORDER

The appeal to establish CUE in an April 24, 1995 rating 
decision which denied service connection for the residuals 
of frostbite to the lower extremities is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

